GUIDRY, Judge
(dissenting).
The evidence in this case clearly shows that defendant contracted with plaintiff to repile and wind-row cut timber on his property and agreed to pay plaintiff for this work, which was to be performed with a D8H Bull-dozer, at the rate of $85.00 per hour. Plaintiff having admittedly performed 50 hours of work on defendant’s farm, he is entitled to be paid the total sum contracted for, i. e., $4250.00. The *639only justification for holding otherwise would be to find that some other price, per hour or lump sum, was agreed upon or to find that plaintiff modified the original contract by substituting a smaller machine for that initially used. There is not a scintilla of evidence that any other price was agreed upon. My brethren of the majority affirm the decision of the trial court finding that there is sufficient evidence to support the conclusion of the trial judge that a smaller machine was substituted to finish the job.
I cannot agree that the evidence supports a finding that after the initial seventeen hours of work plaintiff substituted a smaller machine for that originally used. I would find manifest error in this conclusion of the trial court and would award plaintiff-appellant judgment in the amount of $4250.00. Although we are under a duty to accord great weight to the findings of the trial judge, particularly when based upon the credibility of witnesses, we nevertheless are permitted, and in fact, have the duty to determine if the trial judge was justified in his conclusions.
I respectfully dissent.